Citation Nr: 9910369	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Eligibility for non-service-connected pension benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from November 1, 1950, to 
January 26, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied eligibility 
for pension benefits.  This matter also comes before the 
Board from a February 1992 RO decision that denied a claim of 
service connection for a back disability. 

A claim of service connection for a back disability was first 
addressed in April 1951.  Service connection was denied; 
however, when the veteran was sent notice of this action in 
May 1951, he was told only that service connection had been 
denied for a "nervous condition manifested by back pain."  
(Service connection for a back disability was not 
specifically addressed in the notice.)  Nevertheless, service 
connection for a back disability was again addressed in 
September 1990.  A notice of this denial was issued in 
October 1990.  The veteran was told of his appellate rights, 
but no appeal was initiated within the time period allowed.  
38 C.F.R. § 19.129 (1990).  Consequently, the September 1990 
decision became final.  38 C.F.R. § 19.192 (1990); 38 C.F.R. 
§ 20.1103 (1998).  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the 
Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

In this regard, the Board notes that a review of the record 
reveals that the RO, in addressing the veteran's current 
claim, applied the "materiality" test adopted by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in the case of Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  Under the Colvin test, which was recently 
invalidated by the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998), evidence was considered "material" 
when it was probative of the issue at hand and there was a 
reasonable possibility of a change in the outcome when the 
newly submitted evidence was viewed in light of all the 
evidence of record.  Colvin, supra.  In invalidating this 
test, the Federal Circuit reasoned that the "reasonably 
likely to change the outcome" requirement was not only 
unnecessarily stringent, it was also inconsistent with the 
regulation on point, 38 C.F.R. § 3.156(a), which merely 
required that newly submitted evidence bear directly or 
substantially on the specific matter and be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  § 3.156(a).

As noted above, the RO decided the veteran's application on 
the basis of the Colvin test for "materiality."  Neither 
the February 1992 decision nor the January 1998 SOC suggests 
anything to the contrary.  Therefore, because it appears that 
the RO's determination in this regard turned on the standard 
articulated by Colvin, rather than relying solely on 
§ 3.156(a), a remand is required.  This remand is required so 
that the RO may adjudicate the claim to reopen without 
relying on the now invalidated standard for "materiality" 
set forth in Colvin.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).

Furthermore, because the veteran's claim of eligibility for 
pension benefits may turn on whether he is granted service 
connection for a back disability, these two issues are 
inextricably intertwined.  See 38 C.F.R. § 3.3 (1998) (basic 
entitlement for pension exists in instances where a veteran 
was discharged or released from wartime service, before 
having served 90 days, for a disability adjudged service 
connected without the benefit of presumptive provisions of 
law, or at the time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability); Harris v. Derwinski, 1 Vet.App. 180, 183 (1991); 
Begin v. Derwinski, 3 Vet.App. 257 (1992); Babchak v. 
Principi, 3 Vet.App. 466 (1992).  Therefore, final 
adjudication of the veteran's eligibility for pension 
benefits will be deferred pending the development sought in 
this remand.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal. 

2.  After the development requested above 
has been completed, the RO should re-
adjudicate the claim to reopen.  The 
standard for reopening a previously 
denied claim as set forth in 38 C.F.R. 
§ 3.156(a) should be used as the sole 
test for determining whether the veteran 
has submitted "new and material" 
evidence.  The RO should re-adjudicate 
the claim to reopen and the question of 
eligibility for pension benefits.  If any 
action remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case.  The supplemental statement of the 
case should refer to the definition of 
§ 3.156(a) as the sole test for 
"materiality."  Hodge, supra.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


